Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 22, 1976, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing an indeterminate sentence with a minimum of one and one-half years and a maximum of life imprisonment on the criminal sale count, and a conditional discharge on the criminal possession count. Judgment affirmed. Once again we are confronted with a situation where the statutorily mandated sentence far exceeds the punishment which is appropriate for the acts performed (see People v Castillo, 61 AD2d 1034). The defendant, a 46-year-old man with no prior criminal record, faces the possibility of lifetime parole as the result of his sale of $20 worth of cocaine to an undercover police officer. Hopkins, J. P., Hartuscello, Shapiro and O’Connor, JJ., concur.